COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ROBERT CARVER,                                  '
                                                                  No. 08-12-00298-CR
                              Appellant,         '
                                                                    Appeal from the
 v.                                              '
                                                                  362nd District Court
                                                 '
 THE STATE OF TEXAS,                                            of Denton County, Texas
                                                 '
                              State.              '              (TC# F-2010-1715-D)



                                            ORDER

       Pending before the Court is Appellant’s motion to represent himself on appeal.

Appellant’s appointed counsel has previously filed a brief in this case and he has not filed a motion

to withdraw. In order to determine whether Appellant is entitled to the relief requested in the

motion, we abate the appeal and remand the cause to the trial court in order for the court to conduct

a hearing in compliance with Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541, 45
L. Ed. 2d 562 (1975), and Hubbard v. State, 739 S.W.2d 341, 345 (Tex.Crim.App. 1987). The trial

court is directed to make findings of fact and conclusions of law related to the following:

                                                 1
       1.    whether Appellant desires to prosecute the appeal;

       2. whether Appellant’s request to remove appointed counsel and represent himself on

            appeal is an attempt to obstruct court procedure or interfere with the administration of

            justice;

       3. whether Appellant is aware of the dangers and disadvantages of self-representation on

            appeal;

       4. whether Appellant is aware that if he persists in his desire for self-representation, the

            brief previously filed by appointed counsel will be stricken and will not be considered

            by the Court of Appeals for any purpose; and

       5. whether Appellant’s decision to represent himself on appeal is competently and

            intelligently made.


       A transcription of the hearing and a supplemental clerk’s record containing the court’s

findings and orders must be certified and filed in this Court by July 8, 2013.

       IT IS FURTHER ORDERED that deadline for these appeals are suspended pending further

order of this Court.

       IT IS SO ORDERED this 5th day of June, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                 2